 In the Matter of NATIONAL MINERAL COMPANYandCHROME FURNI-TURE,HANDLERS AND MISCELLANEOUS CRAFTS UNION, LOCAL No. 658OF THE UPHOLSTERERS'INTERNATIONAL UNION, AFFILIATEDWITH' THEAMERICAN FEDERATION OF LABOR, SUCCESSORS TO BEAUTICIANS" SUP-PLIES ANDCOSMETIC WORKERS UNION, LOCAL 21107 (A. F. of L.)Case No. R-1855.Decided July 2, 1940Jurisdiction:beauty parlor equipment and supplies manufacturing industry.Investigation and 'Certification of Representatives:existence of question : re-fusal to accord recognition to union ; strike for recognition;election neces-sary.--A question concerning representation washeldto have arisen withregardto a successor organization on the ground that the successororganizationwas the only labor organization in existence claiming to representemployeesof the Company and since a substantial number of employees of the Com-pany who had previously designated the predecessor union as their repre-sentative, designated the successor union as their bargaining representative.Persons hired duringthe strikeheldeligible to participatein the electionwhere upon the termination of the strike, the Company reinstated everystrikerwho desired to return to work, retaining, however, as. permanentadditions to the staff, persons hired during the strike, concerning whichthere was no shoivmg that such employees were retained for other thanbusiness reasons.Unit Appropriate for Collective Bargaining:allhourly paid production em-ployees of the Company at its Chicago plant, exclusive of office, maintenance,and sales employees, carpenters, firemen, engineers, foremen, and supervisors.Mr. Robert R. Rissman,for the Board.Mr. Adolph A. Rubinson,of Chicago, Ill., for the Company.Mr. Morris L. MarcusandMr. Herman I. Weiss,of Chicago, Ill..for the Union.Mr.- S. G. Lippman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 29, 1940, Chrome Furniture, Handlers and MiscellaneousCrafts Union, Local No. 658 of Upholsterers' International' Union ofNorth America, herein called the Uhiori, filed with,the Regional Direc-tor for the Thirteenth Region (Chicago, Illinois), an amended peti-25N.L.R.B.,No.2.3 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 1 alleging that a question affecting commerce had arisenconcerning the representation of employees of National MineralCompany, Chicago, Illinois, herein called the Company, and request-ing an investigation and certification of representatives, pursuant toSection 9 (c) of the National Labor Relations Act,' 49 Stat. 449,herein called the Act.On May 13 the National Labor RelationsBoard, herein called the Board;'acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On May 15 the Regional Director issued a notice of hearing, copiesof which, together with copies of the petition, were duly served uponthe Company and upon the Union. Pursuant to the notice a hearingwas held on May 23 and 24 at Chicago, Illinois, before Earl S. Bell-man, the Trial Examiner duly designated by the Board. The Board,the Union, and the Company were represented by counsel and par-ticipated in' the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made various rulings on motions and objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudical errors were com-mitted.The rulings are hereby affirmed. The Company submitteda brief which has been considered by the Board.-Upon the entire record of the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNationalMineral Company is an Illinois corporation having itsprincipal office and plant at Chicago, Illinois.The Company is en-gaged in the designing, manufacture, sale, and distribution of chromefurniture, hair driers, permanent-wave machines, beauty-parlor equip-ment, cosmetics, and other supplies. It employs about 650 persons.From May 1, 1939; to and including April 30, 1940, the value offinished products manufactured by the Company was substantiallyin excess of $250,000.Approximately 85 per cent of these products'The original petition was filed on March 19, 1940, by Beauticians' Supplies and CosmeticWorkers Union, Local 21107, herein called Local 21107, a Federal labor union affiliated withAmerican Federation of Labor.As hereinafter set forth, the Union claims to be a suc-cessor labor organization to Local 21107.For reasons hereinafter appearing, we considerit unnecessary to determine whether the 'Union is such successor. NATIONAL MINERAL, COMPANY5were sold, by the Company and shipped from its plant in Chicago topurchasers and user's' outside Illinois.In that same period the Com-pany purchased raw materials consisting of steel tubing, plywood,leatherette, bottles, oil, chemicals, and other raw materials and sup-plies valued at substantially in excess of $125,000.Approximately47 per cent of these raw materials and supplies were purchased by theCompany and transported from outside of Illinois to its plant inChicago.IL THE ORGANIZATIONS INVOLVEDChrome Furniture,Handlers, and Miscellaneous Crafts Union,Local No. 658,is a local of Upholsterers'International Union of NorthAmerica, affiliatedwithAmerican Federation of Labor. It admits tomembership hourly paid production employees of the Company, ex-cluding carpenters,foremen,and supervisory employees.Firemen,engineers,maintenance,office, and sales employees are likewise ineli-gible for membership in the Union.Beauticians'Supplies and CosmeticWorkersUnion, Local 21107,herein called Local 21107,a Federal labor union affiliated with Ameri-can Federation of Labor, was, at the date of the filing of the petitionherein,and prior thereto, a labor organization within the meaning ofSection 2(5) of the Act.It admitted to membership employees ofthe Company.-III.THE QUESTION CONCERNING REPRESENTATIONOft several occasions between November 30, 1939, and February8,1940, and thereafter, Local 21107, through its business agent,requested the Company to recognize it as the exclusive collectivebargaining agency of the Company's employees in an allegedly ap-propriate collective bargaining unit, although it did not request col-lective bargaining as to terms or conditions of, employment.TheCompany at all times refused this request for reasons plainly withoutmerit if this labor organization was the statutory representative.TheCompany maintained that a grant of recognition would constituteillegal encouragement of membership in Local 21107, and that in anyevent a grant of recognition in the absence of a request by the Unionand not required by the Act." The Company also refused to con-sent to an election under Section 9 (c) of the Act on the,ground thatthis too would illegally encourage membership.On February 12, inprotest against the refusal of the Company to grant it recognition2 See footnotes 1,supra,and3, infra.'283036-42-vol. 25-2 6DECISIONSOF NATIONALLABOR RELATIONS BOARDas the exclusive collective bargaining agency, Local 21107 called astrike at the Company's plant.On February 19, without havingobtained recognition for Local 21107, the employees ended their strikeand returned to work.Thereafter, on April 29 the Union, claimingto be the successor of Local 21107, filed the amended petition herein.3The Company contended at the hearing that the Union's claim tosuccessorship of Local 21107 and in consequence to representation ofemployees of the Company who were members of Local 21107 wasunfounded, and offered to show, which offer the Trial Examinerrejected, that "no valid successorship was effected" between Local21107 and the Union. However, the Company concedes, and we find,that the Union is the only labor organization in existence claimingto represent employees of the Company. In view of this fact andthe facts surrounding the establishment of the Union as a local ofthe International,' we are convinced, and we find, that a substantialnumber of employees of the Company who had previously designatedLocal 21107 to act as their collective bargaining agency, as set forthbelow, in the unit hereinafter found to be appropriate, have desig-nated the Union as their bargaining agency.Hence, it is immaterialwhether a "valid successorship" was effected.While the Union,subsequent to the filing of the petition, apparently did not requestrecognition of the Company, we think this fact likewise immaterial,for it is clear from the manner in which the Company treated Local21107, as aforesaid, that any request by the Union for recognitionwould not have been granted.Under these circumstances, the Unionis entitled to have its status as a statutory. bargaining agency clarifiedand to present that question concerning representation to the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,$Prior to the amended petition and on March 16 Local 21107,pursuant to action of itsExecutive Board, petitioned Upholsterers'InternationalUnion of North America foraffiliated as a local of that organizationThereafter,on March 25,it received a"charterfrom the International Union as a local thereof,under the name of Chrome Furniture,Handlers,and Miscellaneous Craft Unions,Local No 658 of Upholsterers'InternationalUnion of North America.The American Federation of Labor charter under which Local21107 operated was then surrendered to the(American Federation of Labor.4See footnote3, supra. NATIONALMINERALCOMPANY7Yand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all hourly paid production employees ofthe Company at its Chicago plant, exclusive of office, maintenance,and sales employees, carpenters, firemen, engineers, foremen, andsupervisors constitute a unit appropriate for collective bargaining.Only employees in this unit are eligible to membership in the Union.The Company does not dispute the appropriateness of this unit forcollective bargaining.-We find that all the hourly paid production employees of theCompany at its Chicago plant, exclusive of office, maintenance, andsales employees, carpenters, firemen, engineers, foremen, and super-visors, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.TILE DETERMINATION OF REPRESENTATIVESThe Union introduced into evidence -certain union applicationcards, 288 in number, signed by employees of the Company, and,save in a few instances, designating Local 21107 as collective bargain-ing representative.We already have foundthat a substantial num-ber of the employees who thus designated Local 21107, have desig-nated the Union as their bargaining representative. In any eventthe Union does not seek a certification upon the record but desiresthe direction of an election by ballot.We are of the opinion thatthe question which has arisen concerning representation can best beresolved by holding an election by secret ballot to determine theirchoice of bargaining representatives.Accordingly, we shall directthat an election be held among employees in the appropriate unit,subject to such limitations as are set forth in the Direction ofElection.On February 10, the company pay-roll date preceding the strike,there were 484 employees in the unit we have found to be appropriate.From February 12 to 19, the period of the strike, the Company em-ployed an additional 65 employees in the appropriate unit.Upon ,thetermination of the strike the Company reinstated every striker whodesired to return to work, retaining, however, as permanent additionsto the staff; the 65 persons hired' during the strike. , There is no show-ing that such employees were retained for other than .business reasons. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union requests that the employees hired during the strike shouldnot be allowed to vote, and, therefore, that the pay roll of the Companyimmediately preceding the strike be used to determine eligibility tovote in the election.The Company opposes this request.We are ofthe opinion that-the employees hired during the strike are entitled toparticipate in the election.The strike has ended and they have be-come regular employees of the Company.5On the basis of the above findings of fact and on the entire recordof the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of National Mineral Company, Chicago, Illi-nois, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All the hourly paid production employees of the Company atits Chicago plant, exclusive of office, maintenance, and sales employees,carpenters, firemen, engineers, foremen, and supervisors constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purpose of collective bargaining withNational Mineral Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction under 'the direction andsupervision of'the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall the hourly paid production employees of the Company at its Chi-cago plant who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during such pay-roll period because they were ill or on vaca-tion and those who were then or have since been teiiiporarily laid off,SSeeMatter of American Oil,CompanyandOilWorkers'International Union, 7N. L. R.B.210CfMatter of d. Sartorius_Co, IncandUnited MineWorkersof America, District-50,Local 1290,10 N. L R B. 493._ NATIONAL MINERAL COMPANY9but excluding office, maintenance, and. sales employees, carpenters,firemen, engineers, foremen, and supervisors, and further excludingthose who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Chrome Furniture,Handlers and Miscellaneous Crafts Union, Local No. 658 of Up-holsterers' International Union, affiliated with American Federationof Labor, for the purpose of collective bargaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.